282 F.2d 719
Neil J. McCONLOGUE, Appellant,v.UNITED STATES of America, Appellee.
No. 13972.
No. 13973.
United States Court of Appeals Sixth Circuit.
June 14, 1960.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Clifford O'Sullivan, Judge.
Frank M. Zier, Cincinnati, Ohio (appointed by the court) for appellant.
Orrin C. Jones, U. S. Atty., Detroit, Mich., Fred W. Kaess, U. S. Atty., Detroit, Mich., on the brief, for appellee.
Before McALLISTER, Chief Judge, SIMONS, Senior Judge, and CECIL, Circuit Judge.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be, and is hereby affirmed upon the opinion of Judge O'Sullivan, 187 F. Supp. 237.